DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (United States Patent Application Publication 2018/0332204) in view of Storm (United States Patent Application Publication 2004/0247161).
Regarding claim 1, Chen discloses a flashlight camera system, comprising: a housing having a first portion and a second portion (figure 8C exhibits a housing with upper and lower portions above and below gasket 8k respectively as disclosed at paragraph 394); a light source disposed on the first portion (figure 8C exhibits LEDs 8c as disclosed at paragraph 392); a camera disposed on the first portion at a distal end thereof (paragraph 393 teaches that the upper portion includes a camera at the distal end); a power source disposed within the housing and is operably connected to each of the light source, the camera (figure 8C exhibits rechargeable power source 8C as disclosed at paragraph 394; it is apparent that the camera and LEDs are powered by the power source); wherein the second portion comprises a handle (figure 8C exhibits wherein the lower portion includes a handle area for a user to hold and aim the flashlight camera).  However, Chien fails to disclose a motion sensor operably connected to the camera and the light source, wherein the camera and the light source are activated when the motion sensor detects motion.

In view of the motivations such as providing a portable unit which can provide automated surveillance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Chien in view of Storm discloses everything claimed as applied above (see claim 1), in addition, Chien discloses display screen on the second portion opposite the camera (figure 8C exhibits a screen as disclosed at paragraph 396).  However, Chien fails to disclose wherein the display screen is configured to display a video feed recorded by the camera.
Storm is a similar or analogous system to the claimed invention as evidenced Storm teaches a flashlight camera wherein the motivation of allowing a user to review captured images to assist in aiming the camera would have prompted a predictable variation of Chien by applying Storm’s known principal of displaying a video feed recorded by the camera (paragraph 44 teaches displaying images on a display screen 70 exhibited in figure 4).
In view of the motivations such as allowing a user to review captured images to assist in aiming the camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Chien in view of Storm discloses everything claimed as applied above (see claim 1), in addition, Chien discloses wherein the power source is rechargeable and operably connected to an external port disposed on the housing, such that the external port is configured to transmit power to the power source (figure 8C exhibits a power source which is rechargeable via a USB-C port as disclosed at paragraph 394).
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Storm and further in view of Poon (United States Patent Application Publication 2004/0057232).
Regarding claim 3, Chien in view of Storm discloses everything claimed as applied above (see claim 1), however, Chien fails to disclose wherein the first portion is slidably disposed within the second portion, such that the first portion is selectively movable between an extended position and a collapsed position.
Poon is a similar or analogous system to the claimed invention as evidenced Poon teaches a handheld lighting device wherein the motivation of allowing a user to switch between beam and 360-degree lighting thereby improving the versatility of the device would have prompted a predictable variation of Chien by applying Poon’s known principal of a first portion which is selectively movable between an extended position and a collapsed position (figure 2 exhibits a first portion including transparent cover 3 and head-case 4 which is movable between extended and collapsed positions as disclosed at paragraph 27).
In view of the motivations such as allowing a user to switch between beam and 360-degree lighting thereby improving the versatility of the device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Chien in view of Storm and further in view of Poon discloses everything claimed as applied above (see claim 3), in addition, Poon discloses wherein the second portion covers the light source when the first portion is in the collapsed position (figure 1 exhibits wherein transparent cylinder 3 is covered by a handle portion 8 when collapsed as disclosed at paragraph 27).
Regarding claim 6, Chien in view of Storm discloses everything claimed as applied above (see claim 1), however, Chien fails to disclose wherein the light source comprises a 360- degree light source.
Poon is a similar or analogous system to the claimed invention as evidenced Poon teaches a handheld lighting device wherein the motivation of allowing a user to switch between beam and 360-degree lighting thereby improving the versatility of the device would have prompted a predictable variation of Chien by applying Poon’s known principal of providing a 360-degree light source (figure 2 exhibits transparent cylinder 3 which provides 360-degree lighting as disclosed at paragraph 29).
In view of the motivations such as allowing a user to switch between beam and 360-degree lighting thereby improving the versatility of the device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Storm and further in view of Borjanin (United States Patent Application Publication 2016/0084453).
Regarding claim 5, Chien in view of Storm discloses everything claimed as applied above (see claim 1), however, Chien fails to disclose wherein the second portion comprises a textured surface thereon, the textured surface configured to increase frictional engagement therewith.
Borjanin is a similar or analogous system to the claimed invention as evidenced Borjanin teaches a handheld device wherein the motivation of improving a user’s grip on the device thereby preventing accidental drops would have prompted a predictable variation of Chien by applying Borjanin’s known principal of providing a handle area with a textured surface thereon, the textured surface configured to increase frictional engagement therewith (paragraph 65 teaches providing a rubber handle with grooves 8 for improving frictional engagement therewith as exhibited in figure 1).
In view of the motivations such as improving a user’s grip on the device thereby preventing accidental drops one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Storm and further in view of Harel (United States Patent Application Publication 2010/0245583).
Regarding claim 8, Chien in view of Storm discloses everything claimed as applied above (see claim 7), in addition, Storm discloses wherein the camera is configured to record an image to a memory disposed within the housing when the motion sensor is actuated (paragraph 63 teaches activating a camera in response to detected motion).  However, Chien fails to disclose wherein image recording occurs while the power source is being charged.
Harel is a similar or analogous system to the claimed invention as evidenced Harel teaches a camera wherein the motivation of conserving battery power would have prompted a predictable variation of Chien by applying Harel’s known principal of performing image capturing while the device is charging (paragraph 34 teaches a surveillance device operating when plugged in).
In view of the motivations such as conserving battery power one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 9, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Storm and further in view of Brown (United States Patent Application Publication 2012/0212968).
Regarding claim 9, Chien discloses a flashlight camera system, comprising: a housing having a first portion and a second portion (figure 8C exhibits a housing with upper and lower portions above and below gasket 8k respectively as disclosed at paragraph 394); a light source disposed on the first portion (figure 8C exhibits LEDs 8c as disclosed at paragraph 392); a camera disposed on the first portion at a distal end thereof (paragraph 393 teaches that the upper portion includes a camera at the distal end); a power source disposed within the housing and is operably connected to each of the light source, the camera (figure 8C exhibits rechargeable power source 8C as disclosed at paragraph 394; it is apparent that the camera and LEDs are powered by the power source); wherein the second portion comprises a handle (figure 8C exhibits wherein the lower portion includes a handle area for a user to hold and aim the flashlight camera).  However, Chien fails to disclose a motion sensor operably connected to the camera and the light source, wherein the camera and the light source are activated when the motion sensor detects motion; and a mounting bracket securable to the housing, wherein the mounting bracket includes a hook affixed to an upper end thereof.
Storm is a similar or analogous system to the claimed invention as evidenced Storm teaches a flashlight camera wherein the motivation of providing a portable unit which can provide automated surveillance would have prompted a predictable variation of Chien by applying Storm’s known principal of providing a motion sensor operably connected to a camera and light source paragraph 62 teaches providing a motion sensor integrated in the camera) and activating the camera and light source in response to detected motion (paragraphs 63 and 65 teach activating a camera and a light source in response to detected motion).
In view of the motivations such as providing a portable unit which can provide automated surveillance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Chien in view of Storm fails to disclose a mounting bracket securable to the housing, wherein the mounting bracket includes a hook affixed to an upper end thereof.
Brown is a similar or analogous system to the claimed invention as evidenced Brown teaches a mounting clip wherein the motivation of providing a mounting clip which frees the use of both hands of the user for other activities would have prompted a predictable variation of Chien by applying Brown’s known principal of providing a mounting bracket securable to the housing (figure 1 exhibits a clip 10 which is securable to a flashlight handle as disclosed at paragraph 44), wherein the mounting bracket includes a hook affixed to an upper end thereof (figure 1 exhibits a hook 62 at an upper end as disclosed at paragraph 45).
In view of the motivations such as providing a mounting clip which frees the use of both hands of the user for other activities one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Chien in view of Storm and further in view of Brown discloses everything claimed as applied above (see claim 9), in addition, Brown discloses wherein the mounting bracket further comprises at least one magnet therein (figure 7 exhibits magnet 78 as disclosed at paragraph 45).
Regarding claim 14, Chien in view of Storm and further in view of Brown discloses everything claimed as applied above (see claim 9), in addition, Brown discloses wherein the hook is pivotally affixed to the mounting bracket (figure 1 exhibits a hook 62 which can pivot about the axis of hole 60 as disclosed at paragraph 45).
Regarding claim 15, Chien in view of Storm and further in view of Brown discloses everything claimed as applied above (see claim 9), in addition, Chien discloses display screen on the second portion opposite the camera (figure 8C exhibits a screen as disclosed at paragraph 396).  However, Chien fails to disclose wherein the display screen is configured to display a video feed recorded by the camera.
Storm is a similar or analogous system to the claimed invention as evidenced Storm teaches a flashlight camera wherein the motivation of allowing a user to review captured images to assist in aiming the camera would have prompted a predictable variation of Chien by applying Storm’s known principal of displaying a video feed recorded by the camera (paragraph 44 teaches displaying images on a display screen 70 exhibited in figure 4).
In view of the motivations such as allowing a user to review captured images to assist in aiming the camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Chien in view of Storm and further in view of Brown discloses everything claimed as applied above (see claim 9), in addition, Chien discloses wherein the power source is rechargeable and operably connected to an external port disposed on the housing, such that the external port is configured to transmit power to the power source (figure 8C exhibits a power source which is rechargeable via a USB-C port as disclosed at paragraph 394).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Storm in view of Brown and further in view of Poon.
Regarding claim 16, Chien in view of Storm and further in view of Brown discloses everything claimed as applied above (see claim 9), however, Chien fails to disclose wherein the first portion is slidably disposed within the second portion, such that the first portion is selectively movable between an extended position and a collapsed position.
Poon is a similar or analogous system to the claimed invention as evidenced Poon teaches a handheld lighting device wherein the motivation of allowing a user to switch between beam and 360-degree lighting thereby improving the versatility of the device would have prompted a predictable variation of Chien by applying Poon’s known principal of a first portion which is selectively movable between an extended position and a collapsed position (figure 2 exhibits a first portion including transparent cover 3 and head-case 4 which is movable between extended and collapsed positions as disclosed at paragraph 27).
In view of the motivations such as allowing a user to switch between beam and 360-degree lighting thereby improving the versatility of the device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Chien in view of Storm in view of Brown and further in view of Poon discloses everything claimed as applied above (see claim 16), in addition, Poon discloses wherein the second portion covers the light source when the first portion is in the collapsed position (figure 1 exhibits wherein transparent cylinder 3 is covered by a handle portion 8 when collapsed as disclosed at paragraph 27).
Regarding claim 18, Chien in view of Storm and further in view of Brown discloses everything claimed as applied above (see claim 9), however, Chien fails to disclose wherein the light source comprises a 360- degree light source.
Poon is a similar or analogous system to the claimed invention as evidenced Poon teaches a handheld lighting device wherein the motivation of allowing a user to switch between beam and 360-degree lighting thereby improving the versatility of the device would have prompted a predictable variation of Chien by applying Poon’s known principal of providing a 360-degree light source (figure 2 exhibits transparent cylinder 3 which provides 360-degree lighting as disclosed at paragraph 29).
In view of the motivations such as allowing a user to switch between beam and 360-degree lighting thereby improving the versatility of the device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Storm in view of Brown and further in view of Harel.
Regarding claim 20, Chien in view of Storm and further in view of Brown discloses everything claimed as applied above (see claim 19), in addition, Storm discloses wherein the camera is configured to record an image to a memory disposed within the housing when the motion sensor is actuated (paragraph 63 teaches activating a camera in response to detected motion).  However, Chien fails to disclose wherein image recording occurs while the power source is being charged.
Harel is a similar or analogous system to the claimed invention as evidenced Harel teaches a camera wherein the motivation of conserving battery power would have prompted a predictable variation of Chien by applying Harel’s known principal of performing image capturing while the device is charging (paragraph 34 teaches a surveillance device operating when plugged in).
In view of the motivations such as conserving battery power one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Storm and further in view of Cristoforo (United States Patent Application Publication 2011/0063827).
Regarding claim 9, Chien discloses a flashlight camera system, comprising: a housing having a first portion and a second portion (figure 8C exhibits a housing with upper and lower portions above and below gasket 8k respectively as disclosed at paragraph 394); a light source disposed on the first portion (figure 8C exhibits LEDs 8c as disclosed at paragraph 392); a camera disposed on the first portion at a distal end thereof (paragraph 393 teaches that the upper portion includes a camera at the distal end); a power source disposed within the housing and is operably connected to each of the light source, the camera (figure 8C exhibits rechargeable power source 8C as disclosed at paragraph 394; it is apparent that the camera and LEDs are powered by the power source); wherein the second portion comprises a handle (figure 8C exhibits wherein the lower portion includes a handle area for a user to hold and aim the flashlight camera).  However, Chien fails to disclose a motion sensor operably connected to the camera and the light source, wherein the camera and the light source are activated when the motion sensor detects motion; and a mounting bracket securable to the housing, wherein the mounting bracket includes a hook affixed to an upper end thereof.
Storm is a similar or analogous system to the claimed invention as evidenced Storm teaches a flashlight camera wherein the motivation of providing a portable unit which can provide automated surveillance would have prompted a predictable variation of Chien by applying Storm’s known principal of providing a motion sensor operably connected to a camera and light source paragraph 62 teaches providing a motion sensor integrated in the camera) and activating the camera and light source in response to detected motion (paragraphs 63 and 65 teach activating a camera and a light source in response to detected motion).
In view of the motivations such as providing a portable unit which can provide automated surveillance one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Chien in view of Storm fails to disclose a mounting bracket securable to the housing, wherein the mounting bracket includes a hook affixed to an upper end thereof.
Cristoforo is a similar or analogous system to the claimed invention as evidenced Cristoforo teaches a mounting clip wherein the motivation of providing a mounting clip which frees the use of both hands of the user for other activities would have prompted a predictable variation of Chien by applying Cristoforo’s known principal of providing a mounting bracket securable to the housing (figure 1 exhibits a clip 8 which is securable to a flashlight handle as disclosed at paragraph 15), wherein the mounting bracket includes a hook affixed to an upper end thereof (figure 1 exhibits a hook 75 at an upper end as disclosed at paragraph 20).
In view of the motivations such as providing a mounting clip which frees the use of both hands of the user for other activities one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Chien in view of Storm and further in view of Cristoforo discloses everything claimed as applied above (see claim 9), in addition, Cristoforo discloses an L-shaped arm pivotally secured to a lower end of the mounting bracket at a first end thereof (figure 1 exhibits an L-shaped arm 4 with one portion of the art secured at lower end of pivot 32 as disclosed at paragraph 19), wherein a pair of arcuate arms are pivotally affixed to a second end of the L-shaped arm, such that the pair of arcuate arms are removably securable to the housing (figure 1 exhibits wherein arms 20 are attached to the lower end of the L-shaped arm such that they are able to pivot to accommodate a flashlight as disclosed at paragraphs 17 and 18).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Storm in view of Cristoforo and further in view of Sharrah et al. (United States Patent Application Publication 2002/0097576), hereinafter referenced as Sharrah.
Regarding claim 11, Chien in view of Storm and further in view of Cristoforo discloses everything claimed as applied above (see claim 1), however, Chien fails to disclose a recess disposed in the second portion, wherein the recess is dimensioned to receive the pair of arcuate arms therein.
Sharrah is a similar or analogous system to the claimed invention as evidenced Sharrah teaches a flashlight wherein the motivation of preventing unintentional movement of a clamp would have prompted a predictable variation of Chien by applying Sharrah’s known principal of providing a groove in which a clamp can be mounted to be flush (figures 1 and 2 exhibits groove 26 for receiving mounting arms 70 to be flush as disclosed at paragraph 37).
In view of the motivations such as preventing unintentional release of a clamp one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Chien in view of Storm in view of Cristoforo and further in view of Sharrah discloses everything claimed as applied above (see claim 11), however, Chien fails to disclose wherein the pair of arcuate arms are flush with an exterior surface of the second portion when secured within the recess.
Sharrah is a similar or analogous system to the claimed invention as evidenced Sharrah teaches a flashlight wherein the motivation of preventing unintentional movement of a clamp would have prompted a predictable variation of Chien by applying Sharrah’s known principal of providing a groove in which a clamp can be mounted to be flush (figures 1 and 2 exhibits groove 26 for receiving mounting arms 70 to be flush as disclosed at paragraph 37).
In view of the motivations such as preventing unintentional release of a clamp one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chien.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertken et al. (United States Patent Application Publication 2019/0150249) a method for controlling a flashlight based on motion.
Cadeus (United States Patent Application Publication 2013/0033609) teaches a multifunction flashlight.
Hess (United States Patent Application Publication 2012/024447) teaches a flashlight alarm.
Rothschild (United States Patent Application Publication 2012/0098465) a method for controlling a flashlight based on motion.
Howard et al. (United States Patent 7,646,973) teaches a multifunction flashlight.
Chambers (United States Patent Application Publication 2009/0097235) teaches a multifunction flashlight.
Raskas (United States Patent Application Publication 2004/0201989) teaches a multifunction flashlight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696